—Order, Supreme Court, Bronx County (Howard Silver, J.), entered on or about *225August 21, 1996, which denied defendants’ motion to vacate the note of issue, unanimously affirmed, without costs.
Although disclosure had not been completed when the note of issue was filed, the IAS Court properly denied defendants’ motion to vacate the note of issue since both parties, particularly defendants, had been inordinately dilatory, resulting in little disclosure having taken place over the five years that the action has been pending (Work-O-Lite Co. v Lighting Unlimited, 198 AD2d 144, 145; Hutchins v Wand, 82 AD2d 928). In addition, plaintiff, who is 82 years of age and suffering from a chronic heart condition, had previously been granted a trial preference by a different Justice aware of the status of the case. Under the circumstances, any further delay would severely prejudice him. Concur—Murphy, P. J., Rubin, Tom and Andrias, JJ.